DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9-12, 14-17, and 23 of U.S. Patent No. 10,432,867 (the ’867 patent) in view of Lee (US 2012/0105703 A1).
Claim of the instant application
Corresponding claim of the ’867 patent
1-4
5
6
7
8
9
10
11
12
13-16
17
18
19
20
1
2
3
4
9
10
11
6
12
14
15
16
17
23


The claims of the instant application only differ from those of the ’867 patent by the limitation that the first and second set of user selectable icons are displayed before the first image 
Lee teaches wherein a camera (mobile terminal 100 comprising camera 121; paragraph 0127 and Fig. 1) displays user selectable icons (see edit functions of UI 410; paragraph 0159 and Fig. 4B) on a display (display unit 151) before an image is captured (UI 410 is displayed on preview image 300; paragraph 0159), the selectable icons are related to an image adjustment process for processing image data (see description of edit functions; paragraph 0161 and Fig. 4B)
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of Lee with that of the ’867 patent in order to allow a user to edit a preview image and to allow a user to preview the edits on the display of the apparatus (see paragraph 0008 of Lee).

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,129,482 (the ’482 patent) in view of Lee (US 2012/0105703 A1).
Claims 1 and 9 of the instant application only differ from claims 1 and 13, respectively, of the ’482 patent by the limitation that the first and second set of user selectable icons are displayed before the first image data and second image data are captured in the respective first and second imaging states. However, displaying icons prior to image capture is well-known in the art.
Lee teaches wherein a camera (mobile terminal 100 comprising camera 121; paragraph 0127 and Fig. 1) displays user selectable icons (see edit functions of UI 410; paragraph 0159 and Fig. 4B) on a display (display unit 151) before an image is captured (UI 410 is displayed on 
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of Lee with that of the ’482 patent in order to allow a user to edit a preview image and to allow a user to preview the edits on the display of the apparatus (see paragraph 0008 of Lee).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8 and 10-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santos (US 2013/0169827 A1) in view of Sasaki (US 2011/0149105 A1), and further in view of Lee (US 2012/0105703 A1).

Claim 1, Santos teaches an information processing apparatus, comprising:
a display device (display 116; see paragraph 0094 and Fig. 1); and
processing circuitry (CPU 110; paragraph 0094 and Fig. 1) configured to: 
detect whether the information processing apparatus is in a first imaging state or in a second imaging state (Santos teaches in paragraph 0096 wherein “the present invention provides the user two capture options: 1) by means of the front camera, you can use your device as a mirror, because the user can view the result of his self-portrait before making the capture of the same, and 2) with the rear camera, capturing pictures with higher resolutions.” That is, it is inherent for the portable device of Santos to determine (i.e., “detects”) which capture option the 
control the display device to, in a case that the information processing apparatus is detected as being in the first imaging state (performing self-shoots; paragraph 0096) in which first image data is to be captured in a first direction (a front camera to capture images on the same side of the display; see paragraph 0096), display a first set of icons including at least one face related function icon (toolbars 410 and 411 are displayed alongside real-time preview for face/skin image processing; see paragraphs 0094, 0100-0101 and Fig. 4); and
wherein the at least one face related function icon (e.g., color selection, style selection of make-up applied to the face image; paragraph 0100) is related to an image adjustment process (virtual make-up  including color effects; paragraph 0101) for processing image data relating to adjusting a face (“combines the colors of the [facial] skin;” paragraph 0101) of a person in the first image data (toolbars provide features for implementing virtual make-up to image data of the user’s face; paragraph 0100-0101).
Santos is silent regarding: in a case that the information processing apparatus is detected as being in the second imaging state in which second image data is to be captured in a second direction that is different from the first direction, display a second set of icons, the second set of icons being different from the first set of icons. 
Sasaki teaches a first imaging state and a second imaging state, wherein when an information processing apparatus is detected as being in a second state (self portrait mode; Fig. 3) different from a first state (normal mode; Fig. 3), in which second image data is to be captured in a second direction that is different from the first direction (self-portrait mode and normal 
It would have been obvious to a person having ordinary skill in the art at the time of invention to have recognized from the teaching of Sasaki that different icons may be displayed to indicate the different imaging states and to provide options to a user depending on the imaging state (see paragraph 0027-0028 of Sasaki).
Santos in view of Sasaki is silent regarding wherein the icons are user selectable icons displayed before the first and second images are captured in respective first and second imaging states.
However, displaying user selectable icons on a preview image on a display before an image is captured is well-known in the art. 
Lee teaches wherein a camera (mobile terminal 100 comprising camera 121; paragraph 0127 and Fig. 1) displays user selectable icons (see edit functions of UI 410; paragraph 0159 and Fig. 4B) on a display (display unit 151) before an image is captured (UI 410 is displayed on preview image 300; paragraph 0159), the selectable icons are related to an image adjustment process for processing image data (see description of edit functions; paragraph 0161 and Fig. 4B)
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of Lee with that of the cited prior art in order to allow a user to edit a preview image and to allow a user to preview the edits on the display of the apparatus (see paragraph 0008 of Lee).



Claim 3, Sasaki further teaches wherein each of the second set of icons is not associated with a face function (see icon IC2; Fig. 3). Further, it would have flown naturally to a person having ordinary skill in the art at the time of invention to have recognized that the icons displayed in a given imaging state can be selected based on well-known in the art image settings unrelated to a face, for example, a touch icon to change exposure or color balance parameters.

Claim 4, Santos further teaches wherein the face of the person in the first image data is adjusted (color effects of a face; see paragraph 0100-0101) in a case that a user touches the shortcut icon (toolbars are selected by touch; see paragraph 0100).

Claim 6, Santos further teaches wherein the first direction is opposite to the second direction (a front camera and a rear camera inherently face opposite directions; see paragraph 0096).

Claim 7, Santos further teaches wherein the first direction is a direction in which a display surface of the display device is toward a user (the front camera is located on the same side of the display to perform a self-shoot; paragraph 0096), and the second direction is a direction opposite to the first direction (the rear camera is located on the rear of the device; see paragraph 0096).

Claim 8, Santos further teaches wherein a relationship of a user and an imaging direction is different between the first image data and the second image data (The first image data captured by the front camera simulates a mirror image of the user while the second image data captured by the rear camera faces away from the user; see paragraph 0096).

Claim 10, Santos further teaches wherein the at least one face related function icon includes at least one of a skin color control icon, a skin tone control icon, or a skin texture control icon (a color selection feature to manipulate color of the skin; see paragraph 0101).

Claim 12, Santos further teaches wherein the image adjustment process includes correction of the first image data in such a manner that a skin of the person looks smooth (Gaussian filter is applied to smooth the outline of eye shadow mask; paragraph 0179 and Fig. 18).

Claims 13-16, 18, and 19 are analyzed and rejected as method claims corresponding to the apparatus of claims 1-4, 6, and 7, respectively. 

Claims 5, 11, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santos in view of Sasaki, and Lee, and further in view of Jeon (US 2012/0105579 A1). 


the processing circuitry is further configured to: control the display device to display the first set of icons and the second set of icons in the second imaging state, 
display a first setting icon in a case that a user touches the at least one face related function icon in the first set of icons in the first imaging state, and
display a second setting icon in a case that the user touches the at least one face related function icon in the first set of icons in the second imaging state. 
Jeon teaches processing circuity configured to:
control the display device to display the first set of icons and the second set of icons in the second imaging state (menu icon 403 displayed with display region 430 of second image; see paragraph 0173 and Figs. 4-5), 
display a first setting icon (menu list graphical user interface; see Fig. 6A) in a case that a user touches the at least one face related function icon in the first set of icons in the first imaging state (when user touches the menu icon 403 for the first (left) camera, a first camera photographing condition list 610 is displayed; see Fig. 6A), and
display a second setting icon (menu list graphical user interface; see Fig. 7A) in a case that the user touches the at least one face related function icon in the first set of icons in the second imaging state (when user touches the menu icon 403 for the second (right) camera, a second camera photographing condition list 710 is displayed; see Fig. 7A).
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of Jeon with that of the cited prior art in order to effectively receive input of a control command for each of a plurality of cameras (see paragraph 0012 of Jeon).

Claim 11, Santos further teaches wherein the first setting icon (of toolbars 410, 411 of Fig. 4) is related to image data correction (for enhancement of facial features; see paragraph 0013, 0181).

Claim 17 is analyzed and rejected as a method claim comprising the steps to perform the function of claim 5. 

Claims 9 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santos in view of Sasaki and Lee, and further in view of Kuwahara (US 2011/0242361 A1).

Claim 9, Santos in view of Sasaki teaches the information processing apparatus according to claim 1, but is silent regarding wherein the processing circuitry is configured to switch between the first imaging state and the second imaging state by operating the display device.
Kuwahara teaches wherein switching between a first imaging state (change instruction for image pick-up using inner camera 23; paragraph 0599) and the second imaging state (image pick-up using outer camera 25; paragraph 0599) is performed by operating the display device (camera change image 275 is an icon for switching between inner camera 23 and outer camera 25; see paragraph 0599 and Fig. 42).
It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the teaching of Kuwahara with that of the cited prior art in order to 

Claim 20 is analyzed and rejected as a method claim corresponding to the apparatus of claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/Primary Examiner, Art Unit 2696